DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.

Notice to Applicant
In the amendment dated 02/26/2021, the following has occurred: claims 1, 9, and 16 have been amended; claims 8, 11, and 20 have remained unchanged; claims 2-7, 10, 12-15, 17-19, and 21-13 have been canceled; and claim 24 has been added.
Claims 1, 8-9, 11, 16, 20, and 24 are pending.
Effective Filing Date: 09/29/2016

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant has overcome the previous 35 U.S.C. 103 claim rejections. Examiner withdraws the previous 103 rejections given to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8-9, 11, 16, 20, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 8 are drawn to a method, claims 9 and 11 are drawn to a computer program product, and claims 16, 20, and 24 are drawn to a system, each of which is within the four statutory categories. Claims 1, 8-9, 11, 16, 20, and 24 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) extracting wait times for treatment at emergency facilities and routing times to the emergency facilities based on an emergency request at a time of the emergency request, and 2) assigning a patient who is on the restricted list of acceptable patients to an emergency facility at the time of the emergency request by calculating a minimal treatment time for the patient comprising a minimum combined time of a wait time at the emergency facility and a routing time to the emergency facility from a location of the emergency request, and assigning the patient to the emergency facility having the minimum combined time and Certain Methods of Organizing Human Activity, in particular, managing personal behavior or relationships or 
Depending claims 8, 11, 20, and 24 include all of the limitations of claims 1, 9, and 16, and therefore likewise incorporate the above described abstract idea. The limitations of depending claims 8, 11, 20, and 24 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 8, 11, 20, and 24 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 9, and 16 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a processor, a memory, and a database (the database including information including: a list of the emergency facilities, a restricted list of acceptable patients for the emergency facilities, and a capability of each emergency facility, wherein the database including the information further including a second restricted list of authorized patients for a medical insurance accepted at the emergency facilities, the second restricted list being a subset of the first restricted list,) to perform the claimed steps. The processor, memory, and database in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a memory, and a database to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental steps. To be sure, the Examiner is not presently asserting that the steps are well-known, routine, and conventional, rather that they merely recite limitations that the courts have found not to be enough to qualify as significantly more. Specifically, MPEP 2106.05(f) and MPEP 2106.05(g)
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The database in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the database to obtain information on facilities and accepted patients, this data is then utilized to assign patients to an emergency facility. Furthermore, the assigns patients to emergency facilities utilizing a processor and a memory, thus the processor and memory add the words “apply it” with mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1, 8-9, 11, 16, 20, and 24 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.S./Examiner, Art Unit 3626        

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626